DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made to the amendment received 3/8/2021.
Claims 1-3 and 5-20 have been amended. No claims have been cancelled. Claims 1-20 are pending and addressed below. 
Claim Objections
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 10, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (U.S. PGPub. No. 20060200123) in view of Cucin (U.S. PGPub. No. 20040073195).
Regarding claim 1, Ryan teaches:
A medical device, comprising: a probe with a proximal hub (Para. 0052, 0061; Fig. 1, probe 3; Fig. 4, hub 200)
and an elongate shaft assembly that extends along a first longitudinal axis to a working end of the probe, (Para. 0052; Fig. 1, distal end 4, shaft read as extended part of probe 3)
the working end including at least one electrode for treating tissue, (Para. 0005, 0015)
the elongate shaft assembly including an inner sleeve rotatably received in an outer sleeve, (Para. 0053; Fig. 2, cutting member 17, outer tubular member 14)
the outer sleeve including a proximal end that is fixedly coupled to an outer portion of the proximal hub, (Fig. 4, outer tubular member 14 is connected to hub 200)
the probe including a rotating drive coupling that is fixedly coupled to a proximal end of the inner sleeve, (Para. 0053; Fig. 2, inner tubular member 15)
the rotating drive coupling rotatable to rotate the inner sleeve about the first longitudinal axis relative to the outer sleeve and relative to the outer portion of the proximal hub to which the proximal end of the outer sleeve is fixedly coupled, (Para. 0058; Fig. 2, cutting tool 17, inner tubular member 15)
the inner sleeve including a longitudinal channel therein that extends along the first longitudinal axis (Para. 0058; Fig. 2, passageway 25)
and provides a fluid outflow path extending proximally from the working end of the probe and (Para. 0055)
a handpiece coupled to the proximal hub of the probe, (Para. 0061; Fig. 6, hub 200, handpiece 2, probe 3)
the handpiece including a motor drive configured to couple to the rotating drive coupling for rotating the inner sleeve about the first longitudinal axis relative to the outer sleeve and relative to the outer portion of the proximal hub to which the proximal end of the outer sleeve is fixedly coupled when the proximal hub is coupled to the handpiece, (Para. 0058, 0061)
Ryan teaches a handpiece having tubing to provide suction via the suction lumen 24 to tube 130, which is configured to receive an outflow fluid from the longitudinal channel in the inner sleeve (Para. 0061, Fig. 6). Ryan does not explicitly disclose the bore, thin-wall sleeve, or air gap. 
In related electrosurgical device art, Cucin teaches:
said handpiece comprising a body with a longitudinal bore therein that extends along a second longitudinal axis in the handpiece, (Para. 0224; Fig. 9C, bore read as perimeter of cannula cavity 116)
the handpiece further including a thin-wall sleeve that is received in the longitudinal bore and fixedly secured to the body of the handpiece, (Para. 0225; Fig. 9C, tubing 115)
the thin-wall sleeve being configured to receive an outflow fluid from the longitudinal channel in the inner sleeve, (Para. 0185)
wherein the thin-wall sleeve is surrounded by an air gap located between an exterior surface of the thin-wall sleeve and an inner surface of the longitudinal bore for limiting heat transfer from the outflow fluid received from the longitudinal channel in the inner sleeve to an exterior of the handpiece (Para. 0224; Fig. 9C, cannula cavity 116; for limiting heat transfer limitation read as functional language and the cavity of Cucin provides a similar structure to that of the air gap)

    PNG
    media_image1.png
    217
    571
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have modified Ryan based on the teachings of Cucin to have incorporated a bore, thin-wall sleeve and air gap in order to appropriate connect the vacuum source to the device and produce the same predictable results of suction at the proximal portion. 
Regarding claims 6-7 and 19-20, the Ryan/Cucin combination teaches:
The medical device of claim 1, (described above)
The medical device of claim 10, (described below)
wherein the thin-wall sleeve extends over at least 60% of a length of the longitudinal bore in the body of the handpiece. (Cucin, see annotated Fig. 9C above)
wherein the thin-wall sleeve extends over at least 80% of a length of the longitudinal bore in the body of the handpiece. (Cucin, see annotated Fig. 9C above)
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to have modified Ryan based on the teachings of Cucin to have incorporated a thin-wall sleeve extending over at least 60% and 80% of a length of the bore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 10, Ryan teaches:
A medical device, comprising: a probe with a proximal hub (Para. 0052, 0061; Fig. 1, probe 3; Fig. 4, hub 200)
and an elongate shaft assembly extending distally from the proximal hub to a working end of the probe, (Para. 0052; Fig. 1, distal end 4, shaft read as extended part of probe 3)
the working end including at least one electrode for treating tissue  (Para. 0005, 0015)
the elongate shaft assembly including an inner sleeve rotatably received in an outer sleeve, (Para. 0053; Fig. 2, cutting member 17, outer tubular member 14)
the probe further including a rotating drive coupling that is fixedly coupled to a proximal end of the inner sleeve, (Para. 0053; Fig. 2, inner tubular member 15)
the rotating drive coupling rotatable to rotate the inner sleeve within the outer sleeve, (Para. 0058; Fig. 2, cutting tool 17, inner tubular member 15)
the inner sleeve including a longitudinal channel therein that provides a fluid outflow path extending proximally from the working end of the probe (Para. 0058; Fig. 2, passageway 25)
and a handpiece coupled to the proximal hub of the probe, (Para. 0061; Fig. 6, hub 200, handpiece 2, probe 3)
the handpiece including a motor drive configured to couple to the rotating drive coupling inside the handpiece for rotating the proximal end of the inner sleeve about a first longitudinal axis in the handpiece when the proximal hub is coupled to the handpiece, (Para. 0058, 0061)
Ryan teaches a handpiece having tubing to provide suction via the suction lumen 24 to tube 130, which is configured to receive an outflow fluid from the longitudinal channel in the inner sleeve (Para. 0061, Fig. 6). Ryan does not explicitly disclose the bore, thin-wall sleeve, or air gap. 
In related electrosurgical device art, Cucin teaches:
the handpiece comprising a body with a longitudinal bore therein that extends along a second longitudinal axis in the handpiece, (Para. 0224; Fig. 9C, bore read as perimeter of cannula cavity 116)
the handpiece further including a thin-wall sleeve that is received in the longitudinal bore in the body of the handpiece, (Para. 0225; Fig. 9C, tubing 115)
wherein the thin-wall sleeve is configured to receive an outflow fluid from the longitudinal channel in the inner sleeve, (Para. 0185)
the thin-wall sleeve being surrounded by an air gap located between an exterior surface of the thin-wall sleeve and an inner surface of the longitudinal bore for limiting heat transfer from the outflow fluid received from the longitudinal channel in the inner sleeve to an exterior of the handpiece. (Para. 0224; Fig. 9C, cannula cavity 116; for limiting heat 

    PNG
    media_image1.png
    217
    571
    media_image1.png
    Greyscale

The Ryan/Cucin combination does not explicitly disclose the second longitudinal axis being non-coaxial with the first longitudinal axis in the handpiece. However, a mere rearrangement of parts, i.e. shifting the axes to be non-coaxial, is not considered patentably distinct from the recited prior art. In re Japikse, 86 USPQ 70.

Claims 2-5, 8-9, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Ryan/Cucin combination in further view of Shadduck (U.S. PGPub. No. 20120330292).
Regarding claims 2-3 and 16, the Ryan/Cucin combination teaches:
The medical device of claim 1, (described above)
The medical device of claim 10, (described above)
The Ryan/Cucin combination does not explicitly disclose the thin-wall sleeve conductivity.
In related tissue cutting art, Shadduck teaches insulative sleeves that assist in suction techniques and have a surrounding air gap. The insulative layers of Shadduck are similar to the thin-wall sleeves. Thus, Shadduck teaches:
wherein the thin-wall sleeve comprises a material having a thermal conductivity of less than 50 W/m*K. (Para. 0056; Fig. 6A, insulative layer 202; PTFE conductivity is 0.25 W/m*k)
wherein the thin-wall sleeve comprises a material having a thermal conductivity of less than 25 W/m-K. (Para. 0056; Fig. 6A, insulative layer 202; PTFE conductivity is 0.25 W/m*k)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Ryan/Cucin combination based on the teachings of Shadduck to incorporate a material with a low thermal conductivity in order to reduce thermal loss. 
Regarding claims 4 and 17, the Ryan/Cucin/Shadduck combination teaches:
The medical device of claim 1, (described above)
The medical device of claim 10 (described above)
further comprising a fluid-tight chamber in the handpiece which defines the air gap. (Para. 0051)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Ryan/Cucin combination based on the teachings of Shadduck to incorporate a fluid-tight chamber to prevent fluid from escaping the cavity (Shadduck, Para. 0051).
Regarding claims 5 and 18, the Ryan/Cucin/Shadduck combination teaches:
The medical device of claim 1, (described above)
The medical device of claim 10 (described above)
wherein the air gap has a width transverse to the second longitudinal axis of at least 0.005". (Shadduck, Para. 0049-0056; the outer sleeve has a diameter of 5-7mm or 0.196-0.276 inches, while the inner sleeve is 0.112 inches; the difference is at least .005 inches)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Ryan/Cucin combination based on the teachings of Shadduck to incorporate a specific size of the tubing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 8, the Ryan/Cucin/Shadduck combination teaches:
The medical device of claim 1, (described above)
wherein the thin-wall sleeve comprises a ceramic material (Shaddock, Para. 0053)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Ryan/Cucin combination based on the teachings of Shadduck to incorporate a ceramic material in order to provide to separate conductive elements from each other.   
Regarding claim 9, the Ryan/Cucin/Shadduck combination teaches:
The medical device of claim 1, (described above)
wherein the thin-wall sleeve comprises a ceramic coating (Shaddock, Para. 0053, 0055)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Ryan/Cucin combination based on the teachings of Shadduck to incorporate a ceramic material in order to provide to separate conductive elements from each other and effectively deliver energy to the distal portion of the catheter. 
Regarding claim 11,
The medical device of claim 10, (described above)
wherein the thin-wall sleeve and a surrounding portion of the body of the handpiece have a combined thermal conductivity in a transverse direction of  less than 25 W/m*K. (Shadduck, Para. 0055-0056; Fig. 6A, inner sleeve 175, insulative layer 202; Stainless Steel conductivity is 14 W/m*k, PTFE conductivity is 0.25 W/m*k)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Ryan/Cucin combination based on the teachings of Shadduck to incorporate a material with a low thermal conductivity in order to reduce thermal loss. 
Regarding claim 12, the Ryan/Cucin/Shadduck combination teaches:
The medical device of claim 10, (described above)
wherein the thin-wall sleeve is formed at least partly of a material selected from a group consisting of metal, ceramic and glass. (Shaddock, Para. 0053, 0055)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Ryan/Cucin combination based on the teachings of Shadduck to incorporate metal, ceramic and glass, in order to  provide a conductive and insulative layer to effectively deliver energy to the distal portion of the catheter.
Regarding claim 13, the Ryan/Cucin/Shadduck combination teaches:
The medical device of claim 12, (described above)
wherein the thin-wall sleeve is formed at least partly of stainless steel. (Shaddock, Para. 0055)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Ryan/Cucin combination based on the teachings of 
Regarding claim 14, the Ryan/Cucin/Shadduck combination teaches:
The medical device of claim 12, (described above)
wherein the thin-wall sleeve is formed at least partly of a metal with a ceramic surface layer. (Shadduck, Para. 0053, 0055, 0057; inner sleeve can be fabricated of any combination of metal and ceramic)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Ryan/Cucin combination based on the teachings of Shadduck to incorporate a combination of metal and ceramic surface layer in order to  provide a conductive and insulative layer to effectively deliver energy to the distal portion of the catheter. 
Regarding claim 15, the Ryan/Cucin/Shadduck combination teaches:
The medical device of claim 12, (described above)
wherein the thin-wall sleeve is formed at least partly of a ceramic providing an exterior or interior surface of the thin-wall sleeve. (Shadduck, Para. 0053, 0055, 0057; inner sleeve can be fabricated of any combination of metal and ceramic)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Ryan/Cucin combination based on the teachings of Shadduck to incorporate a ceramic material in order to provide to separate conductive elements from each other.   

Response to Arguments
Applicant’s arguments, see page 10, filed 3/8/2021, with respect to the claims have been fully considered and are persuasive.  The objections of 1/21/2021 has been withdrawn. 
Applicant’s arguments, see page 10, filed 3/8/2021, with respect to the specification have been fully considered and are persuasive.  The objection of 1/21/2021 has been withdrawn. 
Applicant’s arguments, see page 10, filed 3/8/2021, with respect to the claims have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of 1/21/2021 has been withdrawn. 
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not anticipated by Shaddock are moot in view of the new rejections under Ryan. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794